Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	
	Claims 1-13, 18-20, and 23-26 are pending and under examination.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Nolan, Samuels I and Samuels II  
Claim(s) 1-4, 6-11, 13 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Samuels et al. (US20120220494), i.e. Samuels I, and Samuels et al. (US20120122714) ,i.e. Samuels II. 
Nolan teaches methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA. The ESBs comprises a primer binding site and a common linker. Nolan teaches target molecules include polypeptides and nucleic acids such as DNA, RNA and cDNA (e.g. Entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g. mRNA or miRNA) and RNA hairpins. For convenience only, the methods described herein are explained mostly in the context of analyzing proteins or mRNA as in para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25). 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). Furthermore, Nolan teach their analysis is done with lysed cells (e.g. para 0006, pg. 2).
Nolan also teaches providing cell origination barcodes which are unique codes associated with a specific cell of origin. A cell origination barcode, i.e. COB, comprises a plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31; Figure1, 5); a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097,pg. 26-27). 
	Nolan further discloses a composition comprising a complex of a target specific UBA; a target specific ESB and a COB (e.g. para 0074, pg. 20-21; para 0157, pg. 43; Figures 1 and 2).
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and allowing formation of a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45). 
Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35).
Nolan further teaches analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55).
 Furthermore, Nolan teaches pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52).
Nolan also teaches the target is a nucleic acid, including target mRNA (e.g. para 0086, pg. 25; para 00152,pg. 42; para 00164, pg. 45).
Nolan teaches methods of detection for different types of molecules, including protein detection as well as nucleic acid detection by amplification and sequencing (e.g. analysis using different amplification protocols including RCA as in para 0125-0127, pg. 35-36; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; detection by mass spectrometry as in para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51).
 Nolan teach their methods are used for simultaneous detection of protein and nucleic acid of a single cell (e.g. para 00228, pg. 59-60).
 Therefore, as Nolan teaches labelling proteins and nucleic acids originating from a single cell with cell-specific barcodes within droplets (e.g. proteins as in para 0096-0097,pg. 26-27; nucleic acids as in para 0059,pg. 17; para 00152, pg. 42; para 00164, pg. 45; cell lysates as in para 0006,pg. 2; individual cells in each of multiple compartments as in para 0040, pg. 15), Nolan renders obvious the limitations: method for detecting target molecules, the method comprising: providing a plurality of affinity reagents to a single cell under conditions sufficient for binding of one of the plurality of affinity reagents to a [[the]] molecular target of the single cell to form an affinity reagent bound molecular target, the affinity reagent bound to [[a]] the molecular target having an oligonucleotide including a first nucleic acid barcode, wherein the first nucleic acid barcode serves as an indicator of the affinity reagent binding to the molecular target as required by claim 1.
Furthermore, Nolan teaches analysis of lysed cells in droplets (e.g. cell lysates as in para 0006, pg. 2; individual cells in each of multiple compartments as in para 0040, pg. 15).
 Furthermore, Nolan teaches labelling and detection of target protein and nucleic acid (e.g. entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; analysis and detection of barcoded complexes by amplification and sequencing as in para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51). 
 Furthermore, Nolan teaches simultaneous detection of protein and nucleic acid from a single cell (e.g. para 00228, pg. 59-60).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine these embodiments of  the method of Nolan because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for detecting target molecules.
Therefore, the combined teachings of Nolan render obvious requirements of  providing encapsulated lysed cells in droplets; encapsulating, with the oligonucleotide Including the first nucleic acid barcode and the released nucleic acid from within the single cell or a product of the released nucleic acid, copies of a second nucleic acid barcode, wherein the second nucleic acid barcode serves as an indicator of the discrete entity in which the oligonucleotide including the first nucleic acid barcode  and the released nucleic acid are encapsulated; incorporating a first copy of the second nucleic acid barcode with the oligonucleotide including the first nucleic acid barcode, incorporating a second copy of the second nucleic acid barcode with the released nucleic acid or the product of the released nucleic acid; and sequencing the first nucleic acid barcode, the first copy of the second nucleic acid barcode, and the second copy of the second nucleic acid barcode as required by claim 1.
As Nolan teaches peptide and antibody binding agents, i.e. UBAs (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017, pg. 5-6; para 0019, pg. 7; para 0025,pg. 10-11; para 0032,pg. 14; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25), they render obvious claims 2-4.
As Nolan teaches target molecules include polypeptides and nucleic acids such as RNA and cDNA (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025,pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 0087,pg. 25; para 00152, pg. 42), they render obvious claim 6.
Nolan does not expressly teach combining target cells with affinity reagents prior to encapsulation as required by claim 1.
Regarding the requirements comprising providing a plurality of affinity reagents comprising a first barcode; binding to targets of interest associated with a single cell and purifying the single cell by removing unbound affinity reagents of the plurality prior to encapsulation and further barcoding as recited in claim 1:
Samuels I teach microfluidic methods for single cell analysis comprising droplet formation by flowing sample fluid through an inlet channel to a junction with a channel comprising immiscible carrier fluid wherein the sample fluid contacts the immiscible fluid, resulting in droplets comprising sample fluid (e.g. Entire Samuels I reference and especially para 0145, pg. 8).
Samuels I teach a droplet-based microfluidic methods comprise  exposing single cells to antibodies conjugated with first barcoded nucleic acid sequences, e.g. barcoded binders, and allowing binders to bind biomarkers on the surface of the cells (e.g. Entire Samuels I reference and especially para 0300-para 0302, pg. 23,; Fig. 28 and 29).  
Furthermore, Samuels I disclose methods comprising binding barcoded binders with a cell population in solution; washing unbound binders prior to loading this solution into a microfluidic device at a dilution to yield individual droplets wherein each droplet comprises a single cell labelled with barcoded binders (e.g. para 0300, pg. 23; FIG. 28 and below, panel A shows the preparation of sticky-ended barcoded binders. Panel B shows binding barcoded binders to cell population. Cells are washed to remove unbound barcoded binders (Panel C) and then loaded into a microfluidic device to generate single cell droplets (Panel D) (e.g., loaded at such a dilution that cell-containing droplets primarily contain single cells according to Poisson statistics) as in para 0302, pg. 23).








    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale











A solution comprising a universal barcode library is also loaded on this device to yield individual droplets each containing a unique barcode (e.g. para 0300, pg. 23; a first population of droplets comprising labeled cells, i.e. Fig. 28B, and a second population of droplets comprising a barcode from the universal barcode library are each generated at different regions of a device as in Fig. 28D).
 Furthermore, Samuels I teach attaching a second barcode by merging barcoded sample droplets with droplets containing a unique barcode to yield a combined droplet wherein the unique barcode functions as a droplet-identifying barcode, wherein the droplet merging comprises application of an electric field (e.g. merging droplets caused by electric field as in para 0014, pg. 2; para 0271-0274, pg. 20; …The cells can be loaded at a dilution such that most droplets are empty and the cell-containing droplets have a single cell. Each droplet that contains a single cell combines with a droplet that contains a unique barcode, such that all of the biomarkers on one cell will have an identical droplet- identifying barcode appended as in para 0300, pg. 23; Use of a sticky-ended barcoding droplet library in combination with sample droplets enables collections of individual cells to have their biomarkers digitally counted, with different target components in a droplet being labeled with a unique, droplet-identifying barcode, allowing identification and digital quantification of targets present in the same droplet shown in FIG. 28...Ligation of the target-identifying and droplet-identifying barcodes into a composite barcode, as shown in FIG. 29, is followed by processing to read both sequence identity and counts of each composite barcode type (e.g. by sequencing, digital PCR, or microarray detection) as in para 0301, pg. 23;  In FIG. 29, Panel E shows sample droplets being combined with the universal barcoding droplet library (combination is achieved by droplet interdigitation followed by dielectrophoretic pair-wise coalescence)as in para 0302, pg. 23;   Fig. 28; merging droplets to form a droplet comprising a first barcode, i.e. target-identifying barcode, and a second barcode, i.e. droplet identifying barcode as in Fig. 29).
In a different embodiment, Samuels I teach labeling analytes by combining a cell lysate droplet with a droplet comprising a first sample barcode and subsequently with a droplet comprising second barcodes(e.g. para 0321, pg. 25; Fig. 35). 
Furthermore, Samuels I teach these methods yield composite barcodes that are identified by sequencing (e.g. Entire Samuels I reference and especially para 0301-0303, pg.23; para 0326, pg. 25; para 0321, pg. 25; Fig. 28-31).
Samuels I also teach reverse transcription of mRNA to generate cDNA within droplets is known in the art (e.g. Example 3, pg. 40).Furthermore, Samuels I teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription is known in the art (e.g. Entire Samuels I reference and especially para 0023, para 0025, pg. 3;  labelling RNA from single cells as in Example 3, pg. 40; labelling DNA from single cells as in Example 4, pg. 40-41).
 Furthermore, Samuels I  teach their methods comprising cell lysis using proteases within droplets (e.g. Where the genetic material is a single cell, the cells are lysed to release the genetic element in the single cell. Lysis can be performed prior to encapsulation or after encapsulation (e.g., using proteases, alkaline reagents, and/or detergents). Labels (e.g., barcodes, fluorescent labels) can be introduced into the droplet and incorporated into or on the target as in para 0125,pg. 6).
Additionally, Samuels II teach droplet-based methods are known for labelling target analytes from single cells using barcoded binders, i.e. antibodies. Samuels II teach embodiments comprising merging single cell-containing droplets with droplets containing barcoded binding agents, i.e. antibodies, that facilitate detection of cell-surface marker proteins, secreted proteins, or intracellular proteins or combinations of these protein targets. 
Furthermore, Samuels II teach an embodiment of their method wherein single cell-containing droplets are merged with first set of droplets containing first barcoded binding agents; the cells are subsequently lysed using proteases within the composite droplet after the  contacting with first binding agents, and the droplet comprising lysed cells and first barcodes are merged with a second set of droplets containing a second set of barcoded binders (e.g. para 0170-0171, pg. 22).
 Furthermore, Samuels II teach analysis of DNA, RNA  and cDNA using their methods (e.g. Entire Samuels II reference and especially para 0028-0030,pg. 2-3; para 0169,pg. 22).
Therefore, as Nolan, Samuels I and Samuels II  all teach encapsulation of target cells with identifying reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan to include techniques comprising binding barcoded binders with a cell population in solution; washing unbound binders prior to loading this solution into a microfluidic device at a dilution to yield individual droplets comprising a single cell labelled with barcoded binders;  and subsequently contacting with droplets comprising second barcodes for further barcoding , wherein these techniques facilitate analysis of DNA, RNA and cDNA from lysed cells as taught by Samuels I  and to include the technique of lysing barcoded cells within droplets to yield droplets comprising lysed cells and first barcodes that are subsequently merged with droplets comprising second barcodes, wherein these techniques facilitate analysis of DNA, RNA and cDNA as taught by Samuels II because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of attaching barcodes to target molecules using a binding reagent.
Therefore, the combined teachings of Nolan, Samuels I and Samuels II render obvious the limitations: method for detecting target molecules, the method comprising: providing a plurality of affinity reagents to a single cell under conditions sufficient for binding of one of the plurality of affinity reagents to a [[the]] molecular target of the single cell to form an affinity reagent bound molecular target, the affinity reagent bound to [[a]] the molecular target having an oligonucleotide including a first nucleic acid barcode, wherein the first nucleic acid barcode serves as an indicator of the affinity reagent binding to the molecular target; purifying the single cell by removing unbound affinity reagents of the plurality; encapsulating the single cell with the affinity reagent bound molecular target comprising the oligonucleotide including the first nucleic acid barcode in a discrete entity (i.e. a first composite droplet comprising single cell and first barcodes); lysing the single cell within the discrete entity such that the discrete entity comprises a released nucleic acid from within the single cell and the oligonucleotide including the first nucleic acid barcode; subsequent to lysing the single cell, encapsulating, with the oligonucleotide Including the first nucleic acid barcode and the released nucleic acid from within the single cell or a product of the released nucleic acid, copies of a second nucleic acid barcode, wherein the second nucleic acid barcode serves as an indicator of the discrete entity in which the oligonucleotide including the first nucleic acid barcode  and the released nucleic acid are encapsulated(i.e. forming a new second composite droplet comprising cell lysate, first barcodes and second barcodes); incorporating a first copy of the second nucleic acid barcode with the oligonucleotide including the first nucleic acid barcode, incorporating a second copy of the second nucleic acid barcode with the released nucleic acid or the product of the released nucleic acid; and sequencing the first nucleic acid barcode, the first copy of the second nucleic acid barcode, and the second copy of the second nucleic acid barcode as required by claim 1.
Furthermore, Samuels I teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription to facilitate sequencing is known in the art (e.g. Entire Samuels I reference and especially para 0023, para 0025, pg. 3;  labelling RNA from single cells as in Example 3, pg. 40; labelling DNA from single cells as in Example 4, pg. 40-41). Therefore, the combined teachings of Nolan, Samuels I and Samuels II render obvious claims 7, 8 and 13.
As Nolan teaches target molecules include nucleic acid (e.g. para 0086, pg. 25; para 00152,pg. 42; para 00164, pg. 45) and analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55), the combined teachings of Nolan, Samuels I and Samuels II render obvious claims 9-11.
Furthermore, as Nolan teach pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52), the combined teachings of Nolan, Samuels I and Samuels II render obvious claim 18.
Regarding claims 19 and 20:
As noted above, Nolan teaches providing barcodes comprising plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31; Figure1, 5) and a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27).
 Therefore, as Nolan teaches generation of composite barcodes as well as simultaneous analysis of protein and nucleic acid from a single sample (e.g. para 00228, pg. 59-60), the combined teachings of Nolan, Samuels I and Samuels II render obvious claims 19 and 20.

Nolan, Samuels I, Samuels II and Schwartz et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Samuels I and Samuels II , as applied to claims 1-4, 6-11, 13 and 18- 20 above, and further in view of Schwartz et al. (US20120258870).
The combined teachings of Nolan, Samuels I and Samuels II as applied above are incorporated in this rejection.
 The combined teachings of Nolan, Samuels I and Samuels II teach a multiplexed barcoding of proteins and nucleic acids associated with single cells in a droplet –based method. However they do not teach claim 5.
  Schwartz et al. teach binding moieties, i.e. affinity reagents, which comprise drugs or drug like molecules conjugated to oligonucleotides (e.g. para 0128, pg. 9). Furthermore, Schwartz et al. teach the oligonucleotides comprise barcodes (e.g. para 0286, pg. 39-40).
 It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Samuels I and Samuels II to include binding reagents comprising drugs conjugated to barcoded oligonucleotides as taught by Schwartz et al. as a skilled artisan would have appreciate the simple substitution of one binding reagent conjugated to a barcoded oligonucleotide for another would yield the predictable outcome of a method of attaching barcodes to target molecules using a binding reagent.
Therefore, the combined teachings of Nolan, Samuels I, Samuels II and Schwartz et al. render obvious claim 5.

Nolan, Samuels I, Samuels II and Wang et al.
Claim 12 is rejected under 35 U.S.C. 103 as being over Nolan, Samuels I and Samuels II , as applied to claims 1-4, 6-11, 13 and 18- 20 above, and further in view of Wang et al. (US20050112639).
The combined teachings of Nolan, Samuels I and Samuels II as applied above are incorporated in this rejection.
 The combined teachings of Nolan, Samuels I and Samuels II teach a multiplexed barcoding of proteins and nucleic acids associated with single cells in a droplet –based method. 
However the combined teachings of Nolan, Samuels I and Samuels II do not expressly teach claim 12.
Wang et al. teaches reverse transcription and amplification within a single reaction is known in the art (e.g. para 0107, pg. 10; para 0121-0122, pg. 11; Fig. 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Samuels I and Samuels II comprising reverse transcription and amplification of released nucleic acids in droplets to include performing reverse transcription and amplification within a single reaction as taught by Wang et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising generating cDNA to analyze cellular mRNA content.
Therefore, the combined teachings of Nolan, Samuels I, Samuels II and Wang et al. render obvious claim 12.

Nolan, Samuels I, Samuels II and Eastburn et al.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Samuels et al. (US20120220494), i.e. Samuels I, and Samuels et al. (US20120122714) ,i.e. Samuels II, and Eastburn et al.(Analytical chemistry 85.16 (2013): 8016-8021).
Nolan teaches methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA. The ESBs comprises a primer binding site and a common linker. Nolan teaches target molecules include polypeptides and nucleic acids such as DNA, RNA and cDNA (e.g. Entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g. mRNA or miRNA) and RNA hairpins. For convenience only, the methods described herein are explained mostly in the context of analyzing proteins or mRNA as in para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25). 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). Furthermore, Nolan teach their analysis is done with lysed cells (e.g. para 0006, pg. 2).
Nolan also teaches providing cell origination barcodes which are unique codes associated with a specific cell of origin. A cell origination barcode, i.e. COB, comprises a plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31; Figure1, 5); a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097,pg. 26-27). 
	Nolan further discloses a composition comprising a complex of a target specific UBA; a target specific ESB and a COB (e.g. para 0074, pg. 20-21; para 0157, pg. 43; Figures 1 and 2).
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and allowing formation of a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45). 
Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35).
Nolan further teaches analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55).
 Furthermore, Nolan teaches pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52).
Nolan also teaches the target is a nucleic acid, including target mRNA (e.g. para 0086, pg. 25; para 00152,pg. 42; para 00164, pg. 45).
Nolan teaches methods of detection for different types of molecules, including protein detection as well as nucleic acid detection by amplification and sequencing (e.g. analysis using different amplification protocols including RCA as in para 0125-0127, pg. 35-36; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; detection by mass spectrometry as in para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51).
 Nolan teach their methods are used for simultaneous detection of protein and nucleic acid of a single cell (e.g. para 00228, pg. 59-60).
 Therefore, as Nolan teaches labelling proteins and nucleic acids originating from a single cell with cell-specific barcodes within droplets (e.g. proteins as in para 0096-0097,pg. 26-27; nucleic acids as in para 0059,pg. 17; para 00152, pg. 42; para 00164, pg. 45; cell lysates as in para 0006,pg. 2; individual cells in each of multiple compartments as in para 0040, pg. 15), Nolan renders obvious the requirements of a method comprising: providing a plurality of affinity reagents to a single cell under conditions sufficient for binding of one of the plurality of affinity reagents to a [[the]] molecular target of the single cell to form an affinity reagent bound molecular target, the affinity reagent bound to [[a]] the molecular target having an oligonucleotide including a first nucleic acid barcode, wherein the first nucleic acid barcode serves as an indicator of the affinity reagent binding to the molecular target as required by claims 23 and 24.
Furthermore, Nolan teaches analysis of lysed cells in droplets (e.g. cell lysates as in para 0006, pg. 2; individual cells in each of multiple compartments as in para 0040, pg. 15).
 Furthermore, Nolan teaches labelling and detection of target protein and nucleic acid (e.g. entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; analysis and detection of barcoded complexes by amplification and sequencing as in para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51). 
 Furthermore, Nolan teaches simultaneous detection of protein and nucleic acid from a single cell (e.g. para 00228, pg. 59-60).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine these embodiments of  the method of Nolan because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for detecting target molecules.
Therefore, the combined teachings of Nolan render obvious requirements of  providing encapsulated lysed cells in droplets; encapsulating, with the oligonucleotide Including the first nucleic acid barcode   and the released nucleic acid from within the single cell or a product of the released nucleic acid, copies of a second nucleic acid barcode, wherein the second nucleic acid barcode serves as an indicator of the discrete entity in which the oligonucleotide including the first nucleic acid barcode  and the released nucleic acid are encapsulated; incorporating a first copy of the second nucleic acid barcode with the oligonucleotide including the first nucleic acid barcode, incorporating a second copy of the second nucleic acid barcode with the released nucleic acid or the product of the released nucleic acid; and sequencing the first nucleic acid barcode, the first copy of the second nucleic acid barcode, and the second copy of the second nucleic acid barcode as required by claims 23 and 24.
Nolan does not expressly teach combining target cells with affinity reagents prior to encapsulation as required by claims 23 and 24.
Regarding the requirements comprising providing a plurality of affinity reagents comprising a first barcode; binding to targets of interest associated with a single cell and purifying the single cell by removing unbound affinity reagents of the plurality prior to encapsulation and further barcoding:
Samuels I teach microfluidic methods for single cell analysis comprising droplet formation by flowing sample fluid through an inlet channel to a junction with a channel comprising immiscible carrier fluid wherein the sample fluid contacts the immiscible fluid, resulting in droplets comprising sample fluid (e.g. Entire Samuels I reference and especially para 0145, pg. 8).
Samuels I teach a droplet-based microfluidic methods comprise  exposing single cells to antibodies conjugated with first barcoded nucleic acid sequences, e.g. barcoded binders, and allowing binders to bind biomarkers on the surface of the cells (e.g. Entire Samuels I reference and especially para 0300-para 0302, pg. 23,; Fig. 28 and 29).  
Furthermore, Samuels I disclose methods comprising binding barcoded binders with a cell population in solution; washing unbound binders prior to loading this solution into a microfluidic device at a dilution to yield individual droplets wherein each droplet comprises a single cell labelled with barcoded binders (e.g. para 0300, pg. 23; FIG. 28, panel A shows the preparation of sticky-ended barcoded binders. Panel B shows binding barcoded binders to cell population. Cells are washed to remove unbound barcoded binders (Panel C) and then loaded into a microfluidic device to generate single cell droplets (Panel D) (e.g., loaded at such a dilution that cell-containing droplets primarily contain single cells according to Poisson statistics) as in para 0302, pg. 23).
A solution comprising a universal barcode library is also loaded on this device to yield individual droplets each containing a unique barcode (e.g. para 0300, pg. 23; a first population of droplets comprising labeled cells, i.e. Fig. 28B, and a second population of droplets comprising a barcode from the universal barcode library are each generated at different regions of a device as in Fig. 28D).
 Furthermore, Samuels I teach attaching a second barcode by merging barcoded sample droplets with droplets containing a unique barcode to yield a combined droplet wherein the unique barcode functions as a droplet-identifying barcode, wherein the droplet merging comprises application of an electric field (e.g. merging droplets caused by electric field as in para 0014, pg. 2; para 0271-0274, pg. 20; …The cells can be loaded at a dilution such that most droplets are empty and the cell-containing droplets have a single cell. Each droplet that contains a single cell combines with a droplet that contains a unique barcode, such that all of the biomarkers on one cell will have an identical droplet- identifying barcode appended as in para 0300, pg. 23; Use of a sticky-ended barcoding droplet library in combination with sample droplets enables collections of individual cells to have their biomarkers digitally counted, with different target components in a droplet being labeled with a unique, droplet-identifying barcode, allowing identification and digital quantification of targets present in the same droplet shown in FIG. 28...Ligation of the target-identifying and droplet-identifying barcodes into a composite barcode, as shown in FIG. 29, is followed by processing to read both sequence identity and counts of each composite barcode type (e.g. by sequencing, digital PCR, or microarray detection) as in para 0301, pg. 23;  In FIG. 29, Panel E shows sample droplets being combined with the universal barcoding droplet library (combination is achieved by droplet interdigitation followed by dielectrophoretic pair-wise coalescence)as in para 0302, pg. 23;   Fig. 28; merging droplets to form a droplet comprising a first barcode, i.e. target-identifying barcode, and a second barcode, i.e. droplet identifying barcode as in Fig. 29).
In a different embodiment, Samuels I teach  labeling analytes  by combining a cell lysate droplet with a droplet comprising a first sample barcode  and subsequently with a droplet comprising second barcodes(e.g. para 0321, pg. 25; Fig. 35). The technique of droplet merging comprises application of an electric field (e.g. merging droplets caused by electric field as in para 0014, pg. 2; para 0271-0274, pg. 20).
Furthermore, Samuels I teach these methods yield composite barcodes that are identified by sequencing (e.g. para 0301-0303, pg.23; para 0326, pg. 25; para 0321, pg. 25; Fig. 28-31).
Samuels I also teach reverse transcription of mRNA to generate cDNA within droplets is known in the art (e.g. Example 3, pg. 40).Furthermore, Samuels I teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription is known in the art (e.g. Entire Samuels I reference and especially para 0023, para 0025, pg. 3;  labelling RNA from single cells as in Example 3, pg. 40; labelling DNA from single cells as in Example 4, pg. 40-41).
Furthermore, Samuels I teach cell lysis within droplets using proteases (e.g. Entire Samuels I reference and especially para 0017,pg. 2; para 0023,para 0025, pg. 3; Where the genetic material is a single cell, the cells are lysed to release the genetic element in the single cell. Lysis can be performed prior to encapsulation or after encapsulation (e.g., using proteases, alkaline reagents, and/or detergents). Labels (e.g., barcodes, fluorescent labels) can be introduced into the droplet and incorporated into or on the target as in para 0125,pg. 6).
Additionally, Samuels II teach droplet-based methods are known for labelling target analytes from single cells using barcoded binders, i.e. antibodies. Samuels II teach embodiments comprising merging single cell-containing droplets with droplets containing barcoded binding agents, i.e. antibodies, that that facilitate detection of cell-surface marker proteins, secreted proteins, or intracellular proteins or combinations of these protein targets. 
Furthermore, Samuels II teach an embodiment of their method wherein single cell-containing droplets are merged with first set of droplets containing first barcoded binding agents; the cells are subsequently lysed using proteases within the composite droplet after the  contacting with first binding agents, and the droplet comprising lysed cells and first barcodes are merged with a second set of droplets containing a second set of barcoded binders (e.g. para 0170-0171, pg. 22).
Furthermore, Samuels II teach analysis of DNA, RNA  and cDNA using their methods (e.g. para 0028-0030,pg. 2-3; para 0169,pg. 22).
Therefore, as Nolan, Samuels I and Samuels II  all teach encapsulation of target cells with identifying reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan to include techniques comprising binding barcoded binders with a cell population in solution; washing unbound binders prior to loading this solution into a microfluidic device at a dilution to yield individual droplets comprising a single cell labelled with barcoded binders;  and subsequently contacting with droplets comprising second barcodes for further barcoding , wherein these techniques facilitate analysis of DNA, RNA and cDNA from lysed cells as taught by Samuels I  and to include the technique of lysing barcoded cells within droplets to yield droplets comprising lysed cells and first barcodes that are subsequently merged with droplets comprising second barcodes, wherein these techniques facilitate analysis of DNA, RNA and cDNA as taught by Samuels II because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of attaching barcodes to target molecules using a binding reagent.
However, the combined teachings of Nolan, Samuels I and Samuels II do not expressly teach using Proteinase K as required by claims 23 and 24.
Prior to the effective filing date of the claimed invention,  Eastburn et al. teach encapsulated cells are incubated in a lysis buffer comprising detergent and Proteinase K to yield lysed cells(e.g. droplets of cell suspension and lysis buffer (100 mM Tris pH 8.0, 2% Tween-20, proteinase K 1.5 μg/μL) were generated; …Emulsions containing encapsulated cells were heated in a 50−55 °C water bath for 15 min to enable proteinase K digestion of cell lysate and then raised to 90 °C for an additional 10 min to heat-inactivate the proteinase K as in Operation of Microfluidic Devices section, pg. 8017; Fig. 1; pg. 8018).
Therefore, as Nolan, Samuels I, Samuels II and Eastburn et al. all  teach encapsulation of target cells and cell lysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Samuels I  and Samuels II to include encapsulating cells with Proteinase K to facilitate cell lysis as taught by Eastburn et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of attaching barcodes to target molecules using a binding reagent.
Therefore, as Nolan, Samuels I and Samuels II also teach barcoding analysis of released nucleic acids, including DNA, mRNA and cDNA, is known in the art and as Eastburn et al. teach lysis of encapsulated cells with Proteinase K, the combined teachings of Nolan, Samuels I, Samuels II and Eastburn et al. render obvious claims 23 and 24. 

Nolan, Samuels I, Samuels II and Fan et al.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Samuels I and Samuels II , as applied to claims 1-4, 6-13 and 18- 20 above, and further in view of Fan et al.  (WO2015031691; filed 28 August 2014).
The combined teachings of Nolan, Samuels I and Samuels II as applied above are incorporated in this rejection.
 The combined teachings of Nolan, Samuels I and Samuels II teach a multiplexed barcoding of proteins and nucleic acids associated with single cells in a droplet –based method. 
 Furthermore, Nolan et al. teach the merits of providing target-specific barcodes and cell-specific  barcodes ( e.g. para 0071-0072,pg. 20; para 00227, pg. 59).
Regarding claims 25 and 26:
 Prior to the effective filing date of the claimed invention, Fan et al. teach providing oligonucleotides comprising multiple barcoded regions, including a cellular barcode and a molecular barcode, is known in the art (e.g. Entire Fan reference and especially para 0003-0004, pg. 1-3; para 243-245, pg. 61). Furthermore, Fan et al. teach such oligonucleotides may be attached to antibodies that facilitate target detection (e.g. para 00752,pg. 223).
 Furthermore, Fan et al. teach using oligonucleotides comprising cellular barcodes and molecular barcodes  facilitate reduction in amplification bias in the sequencing process (e.g. para 00394,pg. 103; ; para 00582, pg. 169; para 00758,pg. 227-228; para 00785, pg. 240-241).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Samuels I and Samuels II comprising providing antibodies conjugated with barcoded oligonucleotides to include providing oligonucleotides comprising multiple barcoded regions, including a cellular barcode and a molecular barcode, which facilitate in reducing amplification bias as taught by Fan et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for detecting target molecules.
Therefore, the combined teachings of Nolan, Samuels I, Samuels II and Fan et al. render obvious claims 25 and 26.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 As noted in the current rejection the combined teachings of Nolan, Samuels I and Samuels II are applied to meet the requirements of the amended claims. Furthermore, the teaching of Fan et al. is applied to meet the requirements of claims 25 and 26.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639